Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 1 of 76




                    EXHIBIT 37
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 2 of 76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 3 of 76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 4 of 76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 5 of 76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 6 of 76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 7 of 76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 8 of 76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 9 of 76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 14 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 15 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 16 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 17 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 18 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 19 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 20 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 21 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 22 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 23 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 24 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 25 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 26 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 27 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 28 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 29 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 30 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 31 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 32 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 33 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 34 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 35 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 36 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 37 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 38 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 39 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 40 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 41 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 42 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 43 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 44 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 45 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 46 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 47 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 48 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 49 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 50 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 51 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 52 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 53 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 54 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 55 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 56 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 57 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 58 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 59 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 60 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 61 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 62 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 63 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 64 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 65 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 66 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 67 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 68 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 69 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 70 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 71 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 72 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 73 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 74 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 75 of
                                      76
Case 0:20-cv-60416-AMC Document 97-37 Entered on FLSD Docket 07/09/2021 Page 76 of
                                      76
